Title: To Thomas Jefferson from William C. C. Claiborne, 20 November 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir— 
                     New Orleans, November 20. 1805.
                  
                  I have the honor to inclose you a duplicate copy of my letter of the 13. Instant.
                  The Citizens recommended as Councillors are, for the most part, men of Talents and Integrity; indeed, with the exception of Mr. Jones, there is not one whose appointment would give me regret; but having witnessed the unfriendly disposition of this Gentleman to the American Government, I should be sorry to see him honored with a confidence which, on his part, is so little merited.
                  The proceedings of the House of representatives of this Territory were very satisfactory to me, much harmony prevailed, and a degree of patriotism evidenced, which will (I hope) have a good effect, both at home and abroad.
                  I learn, through the medium of the news papers, that Russia, Sweden, and Austria are hostile to Bounaparte, and will probably unite with England in the war against France and Spain;—an event of this kind would doubtless prove favorable to an amicable settlement of the limits of Louisiana; but if it should so happen that Justice cannot be obtained by negociation, there can be but one opinion as to the issue of an attempt on the part of the United States, to command by Force, an acknowledgement of their Rights.
                  Accept, Dear Sir, the best wishes of Your faithful Friend—
                  
                     William C. C. Claiborne 
                     
                  
               